Citation Nr: 1416893	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an award of attorney fees. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 letter by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Virtual VA paperless claims processing system does not contain pertinent records to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted. 

In November 2012 the RO awarded service connection for an adjustment disorder with depressed mood and assigned a 30 percent disability rating, increased the Veteran's service-connected lumbar strain to 20 percent disabling,  granted the Veteran a total disability based upon individual unemployability (TDIU), and granted eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  The Veteran's representative was notified in November 2012 that they were awarded $8,537.22, which was 20 percent of past due benefits, in attorney fees.   

In January 2013 the Veteran's representative filed a notice of disagreement (NOD) and stated "We disagree with the decision and desire appellate review." The Board notes that the Veteran's representative did not state what they disagreed with in the November 2012 award of attorney fees.  However, the Veteran's representative has not been furnished a Statement of the Case (SOC) that addresses the award of attorney fees.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to attorney fees. The RO shall return this issue to the Board only if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


